Citation Nr: 1301523	
Decision Date: 01/15/13    Archive Date: 01/23/13

DOCKET NO. 09-17 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for irritable bowel syndrome (IBS). 

2. Entitlement to service connection for IBS.

3. Entitlement to service connection for a disability manifested by acid reflux, polyps in the throat and esophagus, bacteria, and a hole in the stomach (gastroesophageal condition), to include as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from August 1979 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. The October 2007 decision denied service connection for a gastroesophageal condition. The March 2009 decision reopened and denied the claim for service connection for IBS.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issues of service connection for IBS and a gastroesophageal condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for IBS was denied in a final unappealed rating decision dated in October 2007.

2.  Evidence associated with the claims file since October 2007 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for IBS. 


CONCLUSION OF LAW

Evidence received since the October 2007 rating decision that denied service connection for IBS, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 3.156, 20.200, 20.302, 20.1103 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012). That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Compensation may be paid to any Persian Gulf War veteran "suffering from a chronic disability resulting from an undiagnosed illness (or combination of undiagnosed illnesses)." 38 U.S.C.A. § 1117 (West 2002). Such chronic disability must have manifested either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more no later than December 31, 2016, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests. Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms such as (1) chronic fatigue syndrome (CFS); (2) fibromyalgia; (3) functional gastrointestinal disorders (excluding structural gastrointestinal diseases). Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurological signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; 12) abnormal weight loss. 38 C.F.R. § 3.317(b)(1)-(12)  (as effective December 29, 2011). 

Accordingly, under these regulations service connection may be granted on a presumptive basis if there is evidence (1) that the claimant is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multi-symptom illness (such as CFS, fibromyalgia, or IBS) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. § 3.317 (2012).

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract. Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia. These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing. Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis. 38 C.F.R. § 3.317 (a)(2)(i)(B)(3).

Notwithstanding the foregoing presumptive provisions, the Veteran is not precluded from establishing service connection for a disease averred to be related to Gulf War service, as long as there is proof of such direct causation. See generally Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

Although the RO determined in March 2009 that new and material evidence was presented to reopen the claim for service connection for IBS, this decision is not binding on the Board. The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate them de novo. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). If the Board finds that no such evidence has been offered, that is where the analysis must end. Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted). 

In an October 2007 rating decision, the RO denied the Veteran's claim for service connection IBS on the basis that he was not diagnosed with it in service and that there was no evidence that it was caused by his period of active duty service. He did not submit a notice of disagreement and the rating decision became final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2012). 

Under 38 U.S.C.A. § 7104(b), the Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim. King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions). However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence. See 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed." Savage v. Gober, 10 Vet. App. 488(1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992). Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply. Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

At the time of the October 2007 denial, the record consisted of service treatment records (STRs) and VA and private treatment records. Subsequently, additional VA and private medical records, the report of his July 2010 VA examination, and lay statements were received. In June 2012, the Veteran stated that he began to experience bowel problems in 1990 when he was serving near Kuwait City. He stated that his problems have persisted since that time. Also in June 2012, K. B., the Veteran's spouse, stated that he has had gastrointestinal symptoms daily since they were married. He had to change his diet and take medication to manage his symptoms. At the Veteran's January 2009 Decision Review Officer hearing, K. B. testified that she and the Veteran first met in 1998 and married in 1999, seven years after his separation from service. 

New evidence raises a reasonable possibility of substantiating the claim if when considered with the evidence already of record, it would trigger the Secretary's duty to assist by providing a medical opinion. Shade v. Shinseki, 24 Vet. App. 110 (2010). 

VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. Id., at 83. 

The Veteran has been diagnosed with IBS. His STRs show that in October 1990 and May 1991 he complained of diarrhea and vomiting. Further, if his IBS manifested to a degree of 10 percent or more not later than December 31, 2016, his IBS may be subject to presumptive service connection because he is a Persian Gulf War Veteran. 38 C.F.R. § 3.317. Presuming the credibility of the Veteran and K. B.'s statements, there is an indication that the Veteran has experienced gastrointestinal symptoms since service or since 1999. The evidence of record is not sufficient for the Board to determine whether the Veteran's IBS is related to service. Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (the Board may not make use of its own unsubstantiated medical conclusions); 38 U.S.C.A. § 5103A(d). Thus, a VA examination is required. McLendon v. Nicholson, 20 Vet. App. 79 (2006), see also Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (the Board may not make use of its own unsubstantiated medical conclusions); 38 U.S.C.A. § 5103A(d). 

The Veteran underwent a VA examination in July 2010. The examiner did not address continuity of symptoms or provide an etiology opinion for his IBS. The new lay evidence provides an indication that the Veteran experiences symptoms of a gastrointestinal disorder and triggers the need for an examination; the statements constitute new and material evidence. Reopening of the Veteran's the claim for service connection for IBS based on the receipt of new and material evidence is therefore warranted. Shade v. Shinseki, 24 Vet. App. 110 (2011)(holding that the phrase 'raises a reasonable possibility of substantiating the claim' in applicable regulation as "enabling rather than precluding reopening").

Given the granting of the benefit, any further development or notification action  under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the claimant. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2010).


ORDER

New and material evidence having been received, the claim for service connection for a IBS is reopened; the appeal is granted to this extent only.


REMAND

While the Board regrets the further delay that a remand of this case will cause, the record is not ready for appellate review of the issue on appeal. The following further development is required. 

As discussed above, the lay evidence submitted in June 2012 triggered the need for a VA examination. Further, the Veteran underwent a VA examination for IBS in July 2010, but it was inadequate. Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). The July 2010 examination was inadequate because the examiner did not address continuity of symptoms and did not provide an etiology opinion for the Veteran's IBS. The Board notes further that that in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the United States Court of Appeals for Veterans Claims held that the requirement of a current disability is satisfied when the claimant had a disability at the time a claim for VA disability compensation was filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim. Even if not initially obligated to do so, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr, 21 Vet. App. at 311.  

With regard to the Veteran's claim for a gastroesophageal condition, he underwent a VA examination in January 2009. The examiner stated that the Veteran had a history of gastroesophageal reflux disease (GERD), status post surgical correction, that resolved without evidence of significant residuals. The examiner did not address the Veteran's other symptoms, including an alleged hole in his stomach. The examiner did not provide an etiology opinion for the Veteran's GERD. Further, he did not address the Veteran's assertion of continuity of symptoms. The January 2009 examination is inadequate. Nieves-Rodriguez, 22 Vet. App. at 304; Barr, 21 Vet. App. at 311; Stefl, 21 Vet. App. at 124. A new VA examination is needed to determine what type of gastroesophageal condition the Veteran has and whether it is related to service. Even if not initially obligated to do so, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr, 21 Vet. App. at 311.

The Veteran's IBS and gastroesophageal condition may be manifestations of an undiagnosed illness or chronic multi-symptom illness. The examiner did not address whether either condition was a manifestation of undiagnosed illness or chronic multi-symptom illness. On remand, the VA examiner must determine whether the Veteran experiences undiagnosed or chronic multi-symptom illnesses as the result of his Gulf War service.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate clinician. 

The purpose of the examination is to determine whether the Veteran has IBS and a gastroesophageal condition that had their onset or were aggravated during active service or are due to an undiagnosed or chronic multi-symptom illness that manifested to a degree of 10 percent following separation, or are otherwise related to any incident of service. 

The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b) The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

c) The examiner must provide an opinion as to whether the Veteran's currently diagnosed IBS is the result of his active duty service and/or is part of an undiagnosed illness or chronic multi-symptom illness due to service in the Gulf War. The examiner must address the Veteran and his spouse's assertion that his symptoms began in service and have persisted since then. The examiner should indicate whether there is affirmative evidence that the disease was not incurred in service or was caused by a supervening event or condition that occurred between the Veteran's most recent departure from a qualifying period of service and the onset of the disease, or is attributable to any known clinical diagnosis by history, physical examination, or laboratory test.

d) The examiner must state whether the Veteran has a gastroesophageal condition to include GERD, polyps in the esophagus and throat, or a hole in his stomach. For each condition diagnosed, the examiner must provide an opinion as to whether it is the result of his active duty service and/or is part of an undiagnosed illness or chronic multi-symptom illness (functional gastrointestinal disorder) due to service in the Gulf War. The examiner must address the Veteran and his spouse's assertion that his symptoms began in service and have persisted since then. The examiner should indicate whether there is affirmative evidence that the disease was not incurred in service or was caused by a supervening event or condition that occurred between the Veteran's most recent departure from a qualifying period of service and the onset of the disease, or is attributable to any known clinical diagnosis by history, physical examination, or laboratory test.

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

f) If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

2. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


